Our dissenting colleague, "Friendly Farmer Jones," has missed the point.
By our decision today, we are merely holding that a genuine issue of material fact exists as to whether a duty had been breached. We have not declared that you may not permit your neighbor to borrow your field tractor without incurring liability.
It is fundamental law that summary judgment may be granted only where there are no genuine issues of material fact. Evidently, this proposition may be overlooked when relying on emotion rather than the law.